United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 24, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-51019
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BENJAMIN VALLE-PERCHES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 3:06-CR-582-ALL
                       --------------------

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Benjamin Valle-Perches (Valle-Perches) appeals his 87-month

sentence for illegal reentry into the United States following

removal, in violation of 8 U.S.C. § 1326.    He argues that his

sentence was unreasonable because the district court failed to

properly weigh the sentencing factors set forth in 18 U.S.C.

§ 3553(a) and imposed a term of imprisonment greater than

necessary to satisfy the sentencing goals set forth in § 3553(a).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-51019
                                  -2-

     The district court sentenced Valle-Perches within a properly

calculated advisory guideline range.    Such a sentence is given

“great deference,” and we infer that the sentencing court

considered all the factors for a fair sentence under § 3553(a).

See United States v. Mares, 402 F.3d 511, 519-20 (5th Cir.),

cert. denied, 126 S.Ct. 43 (2005).     Therefore, we conclude that

Valle-Perches has failed to show that his sentence was

unreasonable.

     Valle-Perches argues, in light of Apprendi v. New Jersey,

530 U.S. 466 (2000), that the 87-month term of imprisonment

imposed in his case violates due process because it exceeds the

statutory maximum sentence allowed for the § 1326(a) offense

charged in the indictment.    He challenges the constitutionality

of § 1326(b)’s treatment of prior felony and aggravated felony

convictions as sentencing factors rather than elements of the

offense that must be found by a jury.

     Valle-Perches’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although he contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.   See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S.Ct. 298 (2005).     Valle-

Perches properly concedes that his argument is foreclosed in
                          No. 06-51019
                               -3-

light of Almendarez-Torres and circuit precedent, but he raises

it here to preserve it for further review.

     AFFIRMED.